Citation Nr: 1811730	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 16, 2015 and in excess of 10 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had active military service from March 1972 to March 1976 and January 1977 to February 1987, and periods of active duty for training (ADT) with the New Mexico Army National Guard from February 1987 to February 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a January 2016 hearing conducted via videoconference. A transcript of the hearing is of record.  

These claims were previously before the Board in February 2016, at which time they were remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.




FINDINGS OF FACT

1. The Veteran's hearing acuity was level VII in the right ear and level II in the left ear or Level XI in the right ear and Level I in the left ear.  It more nearly approximated the higher rating throughout the appeal period.

2. The Veteran's left shoulder disorder manifested with pain on movement, but without limitation to 25 degrees from the side.  The Veteran is right handed.

3.  The Veteran's lumbar spine disorder manifested with flexion to a minimum of 80 degrees, with a minimum combined range of motion of the thoracolumbar spine to 215 degrees.  

4.  The Veteran's service-connected disabilities, including the above, with tinnitus, rated 10 percent disabling, do not render him unable to obtain or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 10 percent, but no higher, for the Veteran's bilateral hearing loss during the entire period on appeal have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code  6100 (2017).

2.  The criteria for an evaluation in excess of 20 percent for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201. 

3.  The criteria for an initial rating in excess of 10 percent for lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

4.  The criteria for a grant of TDIU are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran was afforded a Board hearing in January 2016 before the undersigned Veterans Law Judge (VLJ).  The Veteran provided testimony and argument and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  There have been no contentions to the contrary.

Pursuant to the Board's February 2016 remand, the AOJ afforded the Veteran VA examinations and obtained outstanding records.  Therefore, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4 (2017). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2017).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Hearing loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2017).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [38 C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2017).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b) (2017).

The Veteran underwent a VA examination in August 2010.  An audiogram showed his puretone thresholds were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
70
65
70
Left
30
30
25
40

The puretone threshold averages are 61 and 31 for the right and left ears, respectively.  His speech recognition scores were 36 percent in the right ear and 100 percent in the left ear.  The Veteran reported an inability to effectively communicate with others.  Specifically, the Veteran states that he worked as a delivery driver and could not hear the dispatch radio clearly.  

Service connection for bilateral hearing loss disability was granted by rating action dated in February 2011, and a noncompensable evaluation was assigned from September 21, 2009, the date of receipt of the claim. Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection with a view towards a staged rating, if indicated. See Hart, supra; Fenderson, supra.

The Veteran underwent a VA examination in August 2011.  An audiogram showed his puretone thresholds were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
80
75
85
Left
30
35
45
45

The puretone threshold averages are 70 and 39 for the right and left ears, respectively.  His speech recognition scores were 60 percent in the right ear and 84 percent in the left ear.  The Veteran reported an inability to effectively communicate with others, understanding conversation, and hearing on the telephone.  

This equates to auditory acuity numeric designations of Level VII in the right ear and Level II in the left ear. Under Table VII of 38 C.F.R. § 4.85, hearing impairment manifested by Level VII hearing acuity in the right ear and Level II hearing acuity in the left ear comport with the criteria for a 10 percent disability rating.

In an August 2011 statement, the Veteran stated that his hearing loss is severe.  Specifically, he stated that at work, his supervisors and co-workers need to repeat themselves; he has difficulty distinguishing words even when he can hear sounds, and he is functionally deaf.  

At a March 2015 VA examination, an audiogram showed his puretone thresholds were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
70
75
75
Left
30
40
45
55

The puretone threshold averages are 66 and 42 for the right and left ears, respectively.  His speech recognition scores were 60 percent in the right ear and 84 percent in the left ear.  The Veteran reported difficulty understanding speech.

This equates to auditory acuity numeric designations of Level VII in the right ear and Level II in the left ear. Under Table VII of 38 C.F.R. § 4.85, hearing impairment manifested by Level VII hearing acuity in the right ear and Level II hearing acuity in the left ear comport with the criteria for a 10 percent disability rating.

In an April 2015 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 10 percent, effective March 16, 2015, the date of the examination. 

The Veteran appeared at a January 2016 Board hearing.  He testified that his hearing loss affects his employment as well as his social life and he is not adequately compensated by the rating schedule.  Specifically, he stated that he lost a promotion due to his hearing loss, as well as his back and shoulder disorders and that he can no longer sit with friends and enjoy a conversation.  Regarding speech recognition, the Veteran stated that his hearing aids help him hear the voices but he has difficulty distinguishing the words.  

The Veteran was afforded another VA examination in March 2016.  An audiogram showed his puretone thresholds were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
75
75
80
Left
35
40
50
55

The puretone threshold averages are 69 and 45 for the right and left ears, respectively.  His speech recognition scores were 28 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he was unable to communicate well with people, particularly with background noise, and that he could not understand voices on TV.  The examiner opined 

The veteran's hearing loss would limit his ability to function in an occupational environment.  He would struggle to understand speech in most listening situations without the use of amplification.  With the use of amplification, he should be able to function, but may still struggle to understand speech in some noisy situations.

This equates to auditory acuity numeric designations of Level XI in the right ear and Level I in the left ear. Under Table VII of 38 C.F.R. § 4.85, the hearing impairment comports with the criteria for a 10 percent disability rating.

Throughout the period on appeal, the Veteran's puretone threshold averages equates to auditory acuity numeric designations of Level VII hearing in the right and Level II in the left or, most recently, Level XI in the right and Level I in the left. These levels of hearing loss provide for a 10 percent rating throughout the entire period on appeal.  

Additionally, right and left ear hearing impairment shown on this audiological examination would not qualify as an exceptional pattern of hearing impairment for VA compensation purposes. This is because pure tone thresholds at each of the four specified frequencies were not all 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86. 

The Board has also considered the evidence of record regarding the functional effects of the Veteran's hearing loss, including that the Veteran has difficulty hearing the television and understanding speech, particularly in crowds and with background noise.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss on any basis. Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In this case, as explained above, the numeric designations correlate to a noncompensable disability rating. For these reasons and bases, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 10 percent for bilateral hearing loss. 

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology. He has complained of difficulty hearing the television and understanding speech, especially in crowds and with background noise. Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100. In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores. Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing. 

The Board points out that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture. They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate. Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Left shoulder disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Diagnostic Code 5201 provides for limitation of motion (for the major) arm to shoulder level at 20 percent, to midway between side and shoulder level at 30 percent, and to 25 degrees from side at 40 percent; as well as limitation of motion (for the minor) arm to shoulder level or to midway between side and shoulder level at 20 percent, and to 25 degrees from side at 30 percent.  

When rating limitation of motion of the arm under Diagnostic Codes 5201, a distinction is made between major (dominant) and minor extremities. In this case, review of the record reveals the Veteran reported he is right-hand dominant, hence the left arm and shoulder represents the minor extremity.

Normal range of motion for the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees. See 38 C.F.R. § 4.71, Plate I.

The Veteran underwent a VA examination of the left shoulder in June 2010.  He reported symptoms of weakness, stiffness, tenderness, and pain.  He stated that he experiences flare-ups once per week.  During a flare-up, he has difficulty lifting or retrieving object of 10 to 15 pounds above shoulder height and limitation of motion laterally, above shoulder height.  He also cannot lift his arm above shoulder height in front of his body.  

A physical examination of his left shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no ankylosis.  His range of motion was within normal limits from 0 to 180 degrees of flexion and abduction and from 0 to 90 degrees of internal and external rotation.  There was no objective evidence of pain and repetitive movement was possible with no limitations.  X-rays findings were within normal limits.

At a September 2015 VA examination, the examiner stated that the Veteran had no indication of tendonitis but rather had left shoulder impingement syndrome and that the current examination was normal.  The Veteran stated that his shoulder "locks" on his periodically causing limited range of motion during these episodes.  He had no history of dislocation or surgery.  The Veteran denied flare-ups and functional loss or impairment.  His range of motion was within normal limits from 0 to 180 degrees of flexion and abduction and from 0 to 90 degrees of internal and external rotation.  There was no evidence of pain on examination or with weight bearing and no objective evidence of localized tenderness or crepitus.  The Veteran was able to perform repetitive movement with no limitations.  No instability, dislocation, or labral pathology was suspected and no clavicle, scapula, or acromiclavicular joint condition was suspected.  There was also no impairment of the humerus.  

The Veteran appeared at a January 2016 Board hearing.  He testified that his VA examinations did not adequately asses his left shoulder disorder and that he experiences pain and difficulty with movement.

At an April 2016 VA examination, the Veteran described a history of left shoulder pain and discomfort during service.  He stated that he continues to have pain and difficulty doing overhead functions.  The Veteran denied flare-ups and functional loss or impairment.   His range of motion was within normal limits from 0 to 180 degrees of flexion and abduction and from 0 to 90 degrees of internal and external rotation; however, there was pain on rotation.  The Veteran was able to perform repetitive movement without limitations.  The examiner noted weakened movement on the left side but no other factors of disability.  There was no muscle weakness, ankylosis, rotator cuff impairment, instability, dislocation, clavicle, scapula, or acromiclavicular joint condition, or impairment of the humerus.  The examiner opined that the Veteran's left shoulder disorder reduced his ability to do heavy lifting. 

Based on a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.  To warrant a rating in excess of 20 percent for a left shoulder disorder, the evidence would have to demonstrate limitation of the arm to 25 degrees from the side, ankylosis, fibrous union of the humerus, nonunion of the numerus, or loss of head of humerus. The VA examinations consistently show normal range of motion, no ankylosis, and no impairment of the humerus.  The Board notes that the Veteran has provided lay evidence that he has limited movement of the arm and is unable to perform overhead activities but the Board finds that the presently assigned 20 percent rating compensates him for these symptoms. Given the dearth of objective findings showing entitlement to a higher rating under the schedular criteria, a rating in excess of 20 percent for the left, minor, shoulder disorder is not warranted. 

As there is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 5203 are not for consideration.  


Lumbar spine disorder

The Veteran's lumbar spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion that is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

The Veteran underwent a VA examination in June 2010.  He reported moderate, localized pain and limitation in walking due to his spine condition.  He denied stiffness, fatigue, spasms, decreased motion, parasthesias, numbness, bowel or bladder complaints, or erectile dysfunction.  Range of motion testings showed the Veteran had full range of motion of the thoracolumbar spine with pain at 90 degrees of flexion.  Repetitive movement was possible with no additional limitation.  An inspection of the spine was normal and no sensory deficits were found.  X-rays showed degenerative arthritis of the lumbar spine.    

In his February 2013 substantive appeal (VA Form 9), the Veteran stated that his shoulder and back pain were a regular occurrence and he was unable to do simple exercises such as push-ups or walk or job due to his back and shoulder pain.  

At a March 2015 VA examination, the Veteran reported stiffness in his back in the morning, not bending at the waist, soreness, and limited walking and running.  He denied flare-ups and functional impairment.  Range of motion testing was within normal limits, with no pain noted on examination.  The Veteran was able to perform repetitive movement without limitations.  Arthritis was documented by x-ray but sensory, reflex, and muscle testing were normal.  The examiner noted no finding of IVDS and no functional impact on the Veteran's occupation.  

The Veteran was afforded a VA examination in April 2016.  The examiner noted a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran reported a history of pain and difficult lifting.  He stated that he has flare-ups with his back will tighten up and he is unable to move.  Range of motion testing showed flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and rotation to 25 degrees, bilaterally.  Pain was noted on examination to cause functional loss.  There was no evidence of localized tenderness or pain on palpation and no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with no additional limitation.  There was no guarding or muscle spasm.  The examiner noted the factors contributing to disability were less movement than normal, weakened movement, disturbance of locomotion, and interference with standing.  Muscle strength testing showed bilateral hip flexion to be 4 out of 5, but otherwise normal.  Reflex and sensory examinations were normal with no radiculopathy.  There was no diagnosis of IVDS.  Functionally, the Veteran's lumbar spine disorder caused the reduced ability to do heavy lifting, prolonged standing, and prolonged walking.  

After a review of the evidence of record, the Board finds that the Veteran's range of motion of his lumbar spine was, at worst, limited to flexion to 80 degrees and IVDS or no incapacitating episodes were noted. The Board has considered the Veteran's lay statements regarding pain and functional loss.  The Veteran is competent and credible to testify regarding his symptoms; however, the objective findings by the VA examiner are more probative in assigning a rating pursuant to the schedular criteria.  Therefore, a rating in excess of 10 percent is not warranted.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran's service-connected disabilities are a left shoulder disorder, rated at 20 percent disabling, a low back disorder, rated at 10 percent disabling, bilateral hearing loss, rated at 10 percent disabling, and tinnitus, rated at 10 percent disabling.  His combined rating is 40 percent. Therefore, at no time has the Veteran met the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16 (a) (2017).  

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). 

Under 38 C.F.R. § 3.321 (b)(1) or 4.16(b), the Board is precluded by regulation from assigning an extraschedular rating in the first instance, however, the Board is not precluded from considering whether the case should be referred to the Director, Compensation Service. Thus, the Board has reviewed the entirety of the disability picture, but finds that it is not so exceptional or unusual as to render impractical the application of the regular schedular criteria. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). Here, neither frequent hospitalization nor marked interference with employment due to the Veteran's service-connected disabilities is demonstrated, nor is there any other evidence that these conditions involve such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 4.16(b). 

While the VA examiners have noted that the Veteran's hearing loss affects the Veteran's employment and that he had difficulty lifting heavy items and with prolonged movement due to his back and shoulder disorders, the Veteran has not been shown to be unemployable due to these disorders.  Therefore, entitlement to TDIU is not warranted.  Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating. 




	(CONTINUED ON NEXT PAGE)



ORDER

An initial 10 percent evaluation, but no higher, for bilateral hearing loss is granted for the entire period on appeal.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

An initial evaluation in excess of 20 percent for left shoulder tendonitis is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to TDIU is denied.   


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


